UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:12/31 Date of reporting period: 3/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofMarch 31, 2011(Unaudited) DWS RREEF Global Infrastructure Fund Shares Value ($) Common Stocks 99.0% Australia 2.5% Macquarie Atlas Roads Group*(Cost $1,567,246) Canada 17.8% Enbridge, Inc. TransCanada Corp. (a) TransCanada Corp. (a) Westshore Terminals Investment Corp. (Units) (a) Westshore Terminals Investment Corp. (Units) (a) (Cost $19,163,982) China 4.0% ENN Energy Holdings Ltd. Shenzhen Expressway Co., Ltd. "H" Sichuan Expressway Co., Ltd. "H" (Cost $5,468,181) Hong Kong 3.7% Beijing Enterprises Holdings Ltd. China Gas Holdings Ltd. China Merchants Holdings International Co., Ltd. (Cost $4,605,110) Italy 2.5% Snam Rete Gas SpA(Cost $3,152,188) Luxembourg 2.5% SES "A" (FDR)(Cost $3,509,780) Mexico 1.3% Grupo Aeroportuario del Sureste SAB de CV "B" (ADR)(Cost $1,677,878) Netherlands 2.8% Koninklijke Vopak NV(Cost $2,990,469) Singapore 1.4% Hutchison Port Holdings Trust (Units)*(Cost $1,995,316) Spain 7.5% Abertis Infraestructuras SA Ferrovial SA Red Electrica Corporacion SA (Cost $9,517,594) United Kingdom 14.0% National Grid PLC Northumbrian Water Group PLC Pennon Group PLC (Cost $17,377,239) United States 39.0% American Tower Corp. "A"* American Water Works Co., Inc. Crown Castle International Corp.* Enbridge Energy Partners LP "A" ITC Holdings Corp. Northeast Utilities NorthWestern Corp. NSTAR ONEOK, Inc. SBA Communications Corp. "A"* Sempra Energy Southern Union Co. Southwest Gas Corp. Spectra Energy Corp. Williams Companies, Inc. (Cost $43,788,120) Total Common Stocks (Cost $114,813,103) Cash Equivalents 0.0% Central Cash Management Fund, 0.17% (b) (Cost $17,776) % of Net Assets Value ($) Total Investment Portfolio (Cost $114,830,879) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $118,502,195.At March 31, 2011, net unrealized appreciation for all securities based on tax cost was $17,341,679. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $21,296,540 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,954,861. (a) Securities with the same description are the same corporate entity but trade on different stock exchanges. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. ADR: American Depositary Receipt FDR: Fiduciary Depositary Receipt At March 31, 2011 the DWS RREEF Global Infrastructure Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks Utilities 41.3 % Energy 26.2 % Industrials 20.3 % Telecommunication Services 9.7 % Consumer Discretionary 2.5 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
